Opinion of the Court
HOMER FERGUSON, Judge:
Tried by special court-martial, the accused pleaded guilty to a charge of absence without leave, in violation of Uniform Code of Military Justice, Article 86, 10 USC § 886, breach of restriction, in violation of Code, supra. Article 134, 10 USC § 934, and to the *253lesser included offense of wrongful appropriation involved in a charge of larceny, in violation of Code, supra, Article 121, 10 USC § 921. The prosecution and defense elected to offer no evidence with respect to the offenses alleged, and the court-martial found the accused guilty in accordance with his plea. He was sentenced to bad-conduct discharge, confinement at hard labor for four months, forfeiture of $70.00 per month for four months, and reduction to the lowest enlisted grade. The convening authority approved the sentence. The supervisory authority found that the president erred in failing to instruct the court members upon the multiplicious aspects of the charges of unauthorized absence and breach of restriction. To cure the omission, he reassessed the penalty and reduced the duration of the confinement and forfeitures to a period of three months. The board of review concluded that the specification purporting to charge an absence without leave did not state an offense. Hence, it ordered that charge dismissed and approved only so much of the sentence as provided for bad-conduct discharge, reduction, confinement for two months, and forfeiture of $70.00 per month for two months. We granted accused’s petition for review on the issue whether the larceny count, upon which findings of guilty of wrongful appropriation were based, stated an offense.
The specification in question, as modified by the court-martial’s findings, alleges :
“In that Edward L. Autrey, ship’s serviceman seaman, then ship’s serviceman third class, U. S. Navy, U.S.S. Oriskany, did, on board the said ship, from about 1 January 1960 to about 31 March 1960, wrongfully appropriate, lawful money and/or property of a value of about $755.51, the property of the United States.” [Emphasis supplied.]
Generally speaking, whether a specification sets forth an offense depends upon a determination that the facts, as alleged, are stated with sufficient particularity to apprise the accused of the crime against which he must defend and whether the record enables him to avoid a second prosecution for the same offense. United States v Karl, 3 USCMA 427, 12 CMR 183; United States v Sell, 3 USCMA 202, 11 CMR 202. With this standard in mind, we turn to the specification and record before us. Immediately, we find that the only description of the subject matter of accused’s alleged misappropriation is that it was “money and/or property” of a stated value.
It is settled law that an offense may not be charged in the conjunctive or the disjunctive. Manual for Courts-Martial, United States, 1951, paragraph 286; United States v Clarke, 20 Wall 92 (U. S., 1874); Poffenbarger v United States, 20 F2d 42 (CA 8th Cir) (1927); Heflin v United States, 223 F2d 371 (CA 5th Cir) (1955). In such instances, the charge is void for lack of certainty. We, however, are confronted with a slightly different situation. Here, the specifications followed the commonly accepted form for alleging either larceny or wrongful appropriation, and the uncertainty of its aver-ments lies solely in the description of the res allegedly taken by the accused. The question which must be determined, therefore, is whether a charge that accused wrongfully appropriated “money and/or property” is sufficient.
Property which has been alleged to have been wrongfully taken must be described in an indictment or other complaint with reasonable certainty. United States v Cruikshank, 92 US 542, 23 L ed 588 (1876). In that case, Mr. Chief Justice Waite declared on behalf of the Supreme Court, at page 558:
“. . . The object of the indictment is, first, to furnish the accused with such a description of the charge against him as will enable him to make his defense, and avail himself of his conviction or acquittal for protection against a further prosecution for the same cause; and, second, to inform the court of the facts alleged, so that it may decide whether they *254are sufficient in law to support a conviction, if one should be had. For this, facts are to be stated, not conclusions of law alone. A crime is made up of acts and intent; and these must be set forth in the indictment, with reasonable particularity of time, place and circumstances.
“It is a crime to steal goods and chattels; but an indictment would be bad that did not specify with some degree of certainty the articles stolen. This, because the accused must be advised of the essential particulars of the charge against him, and the court must be able to decide whether the property taken was such as was the subject of larceny.” [Emphasis supplied.]
In like manner, an indictment which alleged the defendant’s willful application to his own use of “ ‘certain property of the United States, which said property had theretofore been furnished for the military service’ ” was held to be void for lack of a further description of the nature of the goods. Edwards v United States, 266 Fed 848 (CA 4th Cir) (1920). There, Circuit Judge Pritchard stated, at page 851:
“This count simply alleges that the defendant applied to his own use certain property of the United States government which had theretofore been furnished for military service. There is not a single word to indicate the nature, character, or value of the property thus furnished. In other words, it might have been clothing, horses, hay, or any other kind of property. This charge is too vague and indefinite upon which to deprive one of his liberty.”
Turning to the specification before us, it is immediately apparent that it lacks even the insufficient certainty drawn from use solely of the phrase “certain property of the United States,” supra, for it avers the theft of money “and/or” property. This abominable combination of a conjunctive and a disjunctive means either “and” or “or.” Hayes v McCarthy, 239 Ala 400, 195 So 241 (1940); Coplen v Zimmerman, 271 SW2d 513 (Mo) (1954). Its use has led to judicial lament over the inability of drafters to state the terms of legal documents “in plain English.” State v Douglas, 339 Mo 187, 95 SW2d 1179, 1180 (1936). Its presence in pleadings renders them void for uncertainty. State v Jefferson, 19 NJ Misc 678, 23 A2d 406 (1941); Saylor v Williams, 92 SE2d 565, 93 Ga App 643 (1956). Compare Henslee v United States, 262 F2d 750 (CA 5th Cir) (1959). Here, its inclusion in the specification totally deprives the accused, appellate reviewing agencies, and those who may in the future examine the charge, of any information concerning the nature of the res which he misappropriated.
From the count, we are left to speculate not only whether accused took both money and property or only one of the two but also, if he took only property alone, its classification, nature, or identity. Thus, we cannot tell whether he wrongfully sequestered the captain’s gig, and perhaps thereby rendered the convening authority an accuser, or whether he utilized some Navy-furnished service which cannot be the subject of larceny. See United States v Jones, 23 CMR 818. These are but two of the manifold possibilities which exist concerning the identity of the un-described property, but they indicate the degree of speculation in which we must indulge because of the specification’s lack of certainty.
Nor can reference to the averments of the charge or the record in this case assist the accused in the event that he seeks to interpose the defense of former jeopardy in some future proceeding. United States v Karl, supra. Nowhere does the count or transcript describe in the slightest degree the nature of the misappropriated property. Indeed, a single reference in mitigation to his labors in the ship’s laundry brings into question whether he was, in fact, tried for using its services for his own benefit or that of another, a possibility heretofore mentioned. See United States v Jones, supra.
One matter remains for discussion, and that is the effect of the accused’s *255guilty plea to the offense of which he was found guilty. Unfortunately, it is no more than a judicial confession to the taking, with the requisite intent, of either money or property or money and property. The case was tried by special court-martial and the accused was not represented by an attorney. Under such circumstances, it can hardly be said that he knowingly and judicially confessed to obtaining something which was the subject of an unlawful taking or that he was possessed of the advice of a competent attorney upon whose expertise we might in some degree rely. Indeed, in Edwards v United States, supra, the Circuit Court refused to permit any waiver to be interposed with respect to such an apparent deficiency. Accordingly, we reject any contention that the plea cured the uncertainty in this pleading. The findings of guilty and sentence must be set aside.
The decision of the board of review with respect to Charge I and its specification and the sentence is reversed. The record is returned to The Judge Advocate General of the Navy. A rehearing on the amended charge and the penalty may be ordered, or the sentence may be reassessed on the basis of the remaining findings of guilty.
Chief Judge Quinn concurs.